DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the present amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (US 2003/0118922, “Hayashi”) in view of Katagami et al. (US 2005/0064305, “Katagami”).
Regarding claims 1 and 8, Hayashi teaches a display device ([0002] – [0004]) comprising a first substrate (Fig. 1, below, layer 5; see also Fig. 4, layer 5 and see [0201] describing the substrates may be glass) and a second substrate (Fig. 1, below, substrate 2 deposited on a transparent substrate, described at [0004]) and a liquid crystal layer arranged between the first and second substrates (Fig. 1, [0004]). Hayashi teaches the inclusion of translucent coloring layers including a plurality of color regions overlapping the first substrate (see, e.g., Fig. 1, [0199]).
    PNG
    media_image1.png
    323
    541
    media_image1.png
    Greyscale

	Hayashi fails to specifically teach the inclusion of a resin layer on the substrate side (i.e., adjacent to layer 5, Fig. 1) and that is made of translucent resin. In the same field of endeavor color filter substrates for use in display devices (e.g., [0004]), Katagami teaches the inclusion of a translucent resin layer underneath a light blocking structure (see [0069] – [0073], and see Fig. 1(b), below). Katagami teaches that these structures may be formed so as to diffuse and reflect light ([0077]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included such structures over the light blocking structures 6 of the of the device of Hayashi in order to more effectively diffuse light striking the light blocking structures (Katagami, [0077]). 	Hayashi additionally teaches the inclusion of a light shielding layer and that this layer would overlap this first translucent resin layer on an opposite side to the first substrate layer (see Hayashi, Fig. 1, having light shielding layers 6, on opposite side of resin layer from substrate 5, [0004], [0005]; and see Katagami Fig. 1(b) having light blocking structure over the top of a translucent resin layer, [0069], [0070], [0077]). Additionally, the width of the light shielding layer of Hayashi may be considered to be the same size as or smaller than the width of the first translucent layer (see Katagami, wherein the resin 
    PNG
    media_image2.png
    266
    553
    media_image2.png
    Greyscale

Regarding claim 2, the width of the light shielding layer of Hayashi may additionally be considered to be smaller than the width of the first translucent layer (see Fig. 1, layer 8 being applied wider than light shielding layer 6).
Regarding claims 5, Hayashi additionally teaches the inclusion of a spacer that overlaps the first translucent resin layer and the light shielding layer (see Figs. 1 and 2, and e.g., [0006]). The spacers 
Regarding claim 7, Hayashi additionally teaches the inclusion of a second transparent layer overlapping with and on the opposite side of the first substrate (e.g., Hayashi, Fig. 1, layer 8 ([0199]).

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Chou (US 2008/0090058, “Chou”).
Regarding claim 3, while modified Hayashi does not specifically teach that the sum of the thicknesses of the first translucent layer and the light shielding layer is greater than the thickness of the color filter layer, in the same field of endeavor of color filters for use in display devices (e.g., [0041]), Chou teaches that light shielding areas may be taller than the corresponding color regions in order to establish banks in which to deposit the color areas in order to more efficiently deposit the color regions during manufacture (see [0041], Fig. 2). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the black matrix areas, or light shielding areas, to be taller than the corresponding color regions in order to more efficiently deposit the color regions during manufacture (see [0041], Fig. 2). 
Regarding claim 4, Hayashi fails to teach that the light shielding layer is thicker than the color filter layer. In the same field of endeavor of color filters for use in display devices (e.g., [0041]), Chou teaches a method of forming a color filter layer by depositing color filter material into banks between light shielding material (see, e.g., Fig. 7-9, [0041]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided thicker light shielding material between the color filter areas, such as is done in the color-filter forming process of Chou, in order to successfully create a color filter that reduces defects ([0040] – [0042]).
 Regarding claim 6, Hayashi additionally teaches the inclusion of a spacer that overlaps the first translucent resin layer and the light shielding layer (see Figs. 1 and 2, and e.g., [0006]). The spacers described by Hayashi are underneath the protective film 8 and the light shielding layer 6 and are therefore considered to overlap those layers. 

Response to Arguments
Applicant’s arguments filed 11/23/20 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-8 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782